People v Williams (2015 NY Slip Op 08980)





People v Williams


2015 NY Slip Op 08980


Decided on December 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2015

Tom, J.P., Friedman, Saxe, Gische, JJ.


16357 2971/10

[*1] The People of the State of New York, Respondent,
vUriah Williams, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Paul B. Hershan of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered or about September 10, 2014, which adjudicated defendant a level one sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly designated defendant a sexually violent offender because he was convicted of rape in the first degree, an enumerated sexually violent offense, and the court lacked discretion to do otherwise (see People v Bullock, 125 AD3d 1 [1st Dept 2014], lv denied 24 NY3d 915 [2015]). We decline to revisit our holding in Bullock. In any event, although no factual finding of violence is necessary, the record establishes that defendant's conduct can be fairly described as violent.
Defendant's due process argument is unpreserved and without merit.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2015
CLERK